



COURT
    OF APPEAL FOR ONTARIO

CITATION: 1758704 Ontario Inc. v. Priest,
    2022 ONCA 126

DATE: 20220210

DOCKET: M52869 (C68390)

Benotto, Miller and Trotter
    JJ.A.

BETWEEN

1758704 Ontario Inc. and 1191305
    Ontario Inc.

Plaintiffs
(Respondents/Appellants by way of cross-appeal)

and

Carl Priest

Defendant
(Appellant/Respondent by way of cross-appeal)

AND BETWEEN

Carl Priest and 1737161 Ontario
    Limited

Plaintiffs by Counterclaim
(Appellants/Respondents by way of cross-appeal)

and

1758704 Ontario Inc., 1191305
    Ontario Inc. and Martin Donkers

Defendants by Counterclaim
(Respondents/Appellants by way of cross-appeal)

Maanit Zemel, for the appellants/respondents
    by way of cross-appeal

Krista McKenzie, for the
    respondents/appellants by way of cross-appeal

Heard: In writing

REASONS FOR DECISION

[1]

This is a motion for a reconsideration of the determination of this
    appeal.

[2]

On August 30, 2021, this panel released its decision:


i.

Allowing the appellants appeal against the dismissal of its
    counterclaim;


ii.

Remitting the matter back to the Superior Court for an assessment of
    damages;


iii.

Dis
missing the cross-appeal against the trial
    judges award of damages in the main action.

[3]

On September 9, 2021, the respondents wrote to the court seeking to make
    further submissions. The Executive Legal Officer of the court wrote to the
    parties and said:

The panel will not be entertaining
    further submissions on the substantive matters and accordingly will not be
    addressing the other issues set out in counsels correspondence.

[4]

Five months later, in February 2022, the same respondents brought this
    motion seeking to re-argue the appeal. They raise issues the court already said
    would not be entertained. For that reason alone, the motion must fail. In any
    event, the respondents have not come close to the high hurdle required to cause
    the court to reopen the appeal: see
Meridian Credit Union
    Ltd. v. Baig
, 2016 ONCA 942, at para. 7;
RINC
    Consulting Inc. (Roustan Capital) v. Grant Thornton LLP
, 2020 ONCA
    182, at para. 41. Nor did they establish an accidental slip or omission of
    the courts order to satisfy r. 59.06:
Baig
,
    at para. 6.

[5]

The motion is dismissed with costs in the all-inclusive amount of
    $6,000.

M.L. Benotto J.A.

B.W. Miller J.A.

Gary Trotter J.A.


